TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00687-CV
                                      NO. 03-06-00688-CV



                                  Douglas K. Conley, Appellant

                                                 v.

                                    Kelly L. Conley, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-FM-04-002639, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Douglas K. Conley has notified this Court that he has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, case number 05-18994). Accordingly, his

appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a motion to reinstate

upon the occurrence of an event that would allow the appeal to proceed. See Tex. R. App. P. 8.3.

Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy

proceeding will result in the dismissal of the case for want of prosecution. Tex. R. App. P. 42.3(b).




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: April 27, 2007